Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the remarks and amendments filed on 23 September, 2021. 
Claims 9-28 are pending in this application. Claims 9, 15, 18, 21-24, and 26 have been amended.

Response to Arguments
Regarding claim 8, Applicant argues that, 
“…As noted above, Holland's beacon code may cause the client device 306 to send a "beacon URL" and a "client IP address" to the backend system 308, but neither of these elements appears to be an address of Holland's proxy server 302 (Holland,   0028, Figure 3). Therefore, for at least this reason, Holland is not seen to teach or suggest "receive, from the first client device, an address of the network device," as recited by amended claim 9.”

Examiner finds the argument persuasive and a new grounds of rejection is presented herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14-15, 20-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 2019/0028560), in view of Chari et al (US 2004/0143678), further in view of Gubbi et al (US 2005/0262241).

Regarding claim 9, Holland teaches a system comprising: 
one or more processors (fig.3); 
and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: establish a network connection with a first client device, wherein traffic of the network connection is communicated between the first client device and the system via a network device (fig.3 elements 1, 2, 3 and 5); 
receive, from the first client device, at least one connectivity detail regarding the a first portion of the network connection, the first portion of the network connection extending between the first client device and the network device (Table 1; Abstract provides “The device also inserts code into the content for execution by the client to gather and report data reflecting, e.g., how quickly the client is able to get and process the content”; [0045] provides “The back-end 308 will use the timing of the test object fetch to infer the round trip time between the browser and the proxy server…”); 
generate a report and send the report to a display device for presentation to a user ([0028] provides “The code enables and facilitates the collection of performance data from within the client application and the reporting back of this data to the CDN. The CDN can then provide this information to content providers (e.g., through an extranet portal), report the information for internal use, and/or act on this information directly”; section 3.6 [0070] provides for “Visualization” and [0072] provides “The visual layout of the console might include a set of tabs via which various different graphs can be selected. The interface preferably supports the metrics listed below, in one embodiment. In each case, the portal user can have the option of selecting subsets of these parameters to be displayed on the same graph, and of saving that report definition for future use”).
Holland teaches the above including a report for presentation to a user ([0028]) and for reporting data for a first portion of a network connection ([0045]), but Holland does not explicitly teach wherein the report is of the potential cause of the first packet loss; receive, from the first client device communicatively coupled to the system via a first network connection with a network device, an address of the network device; receiving from the first client device an indication of a first packet loss associated with the network connection based at least in part on the at least one connectivity detail regarding network connection, determining a potential cause of the first packet loss.
However, in a similar field of endeavor, Chari teaches to receive, from the first client device communicatively coupled to the system via a first network connection with a network device, an address of the network device (Chari [0029] provides “…when a client wishes to connect the server, it sends a connection request, through the known path to the server. This connection request includes the known path to the server. When the server receives the request, it becomes aware of the path to the requesting client, as well as all intervening nodes.”; [0038] provides “…the server must wait for a request from the client. That request includes a path to the client.”, wherein this can be interpreted to be inclusive of the addresses of any intervening nodes).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of receiving the address of the intervening nodes/network 
Holland-Chari teaches the above including a report for presentation to a user ([0028]) and for reporting data for a first portion of a network connection ([0045]), but Holland does not explicitly teach wherein the report is of the potential cause of the first packet loss; receiving from the first client device an indication of a first packet loss associated with the network connection based at least in part on the at least one connectivity detail regarding network connection, determining a potential cause of the first packet loss.
However, in a similar field of endeavor, Gubbi teaches reporting of potential cause of first packet loss ([0151] provides “To allow for continual monitoring of the channel conditions, each client 16 may keep track of the all the packets transmitted by the server 12 and detect any packet loss using the time stamps on each of the packets. The number of packets lost count may then be voluntarily forwarded to the server 12 approximately once every second (or other time period) and server 12 may use this information to assess the channel conditions”, wherein the information that is kept track of is interpreted as a generated report); receiving from the first client device an indication of a first packet loss associated with the network connection, based at least in part on the at least one connectivity detail regarding the network connection, determining a potential cause of the first packet loss ([0151] provides “To allow for continual monitoring of the channel conditions, each client 16 may keep track of the all the packets transmitted by the server 12 and detect any packet loss using the time stamps on each of the packets. The number of packets lost count may then be voluntarily forwarded to the server 12 approximately once every second (or other time period) and server 12 may use this information to assess the channel conditions”, wherein the information that is forwarded to the server is interpreted as an indication of a first packet loss; [0151] “Increased (or decreased) error protection may be employed to provide better bandwidth utilization and robustness according to the channel conditions”, wherein the 
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of receiving connection quality information from the client and using the information to correct the cause of for quality errors in order to increase overall quality of experience for the client.

Regarding claim 14, the system of claim 9, comprising further computer-executable instructions that, when executed, cause the one or more processors to: 
determine the potential cause of the first packet loss by correlating the at least one connectivity detail with the indication of the first packet loss (Gubbi [0151] provides “Such channel monitoring may be useful for channel changing decisions and to provide varying error protection”, wherein this provides that the errors are determined).  Motivation to combine provided with reference to claim 9.


Regarding claim 15, this claim contains limitations found within that of claim 9, and the same rationale of rejection applies, where applicable. 

Regarding claim 20, this claim contains limitations found within that of claim 14, and the same rationale of rejection applies, where applicable.

Regarding claim 21, this claim contains limitations found within that of claim 9, and the same rationale of rejection applies, where applicable.

The code enables and facilitates the collection of performance data from within the client application and the reporting back of this data to the CDN. The CDN can then provide this information to content providers (e.g., through an extranet portal), report the information for internal use, and/or act on this information directly”; section 3.6 [0070] provides for “Visualization” and [0072] provides “The visual layout of the console might include a set of tabs via which various different graphs can be selected. The interface preferably supports the metrics listed below, in one embodiment. In each case, the portal user can have the option of selecting subsets of these parameters to be displayed on the same graph, and of saving that report definition for future use”).

Regarding claim 25, the method of claim 21, further comprising: determining the potential cause of the first packet loss by correlating the connectivity details with the indication of the first packet loss (Gubbi [0151] provides “To allow for continual monitoring of the channel conditions, each client 16 may keep track of the all the packets transmitted by the server 12 and detect any packet loss using the time stamps on each of the packets”, wherein packet loss is correlated to timestamps).  Motivation to combine provided with reference to claim 9.

Claims 10-13, 16-19, 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 2019/0028560), in view of Chari et al (US 2004/0143678), in view of Gubbi et al (US 2005/0262241), further in view of Pathuri et al (US 2016/0165651).

Regarding claim 10, Holland-Chari-Gubbi teach the system of claim 9, but does not explicitly teach comprising further computer-executable instructions that, when executed, cause the one or more processors to: based at least in part on the address of the network device, determine a second client 
However, in a similar field of endeavor, Pathuri teaches based at least in part on the address of the network device, determine a second client device communicatively coupled to the system via a second network connection with the network device ([0080] provides “ The MAC address of each of the gateways may be unique to each gateway. As a result of each gateway having a unique MAC address, the credentials obtained from a gateway may be unique to that particular gateway”)
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of identifying the devices connected to a network device in the Holland system, in order to be able to determine the network topology.

Regarding claim 11, the system of claim 10, comprising further computer-executable instructions that, when executed, cause the one or more processors to: 
based at least in part on the potential cause of the first packet loss, check for a second packet loss experienced by the second client device associated with the second network connection (Gubbi [0151] provides “To allow for continual monitoring of the channel conditions, each client 16 may keep track of the all the packets transmitted by the server 12 and detect any packet loss using the time stamps on each of the packets. The number of packets lost count may then be voluntarily forwarded to the server…”).  Motivation to combine provided with reference to claim 9.

Regarding claim 12, the system of claim 11, comprising further computer-executable instructions that, when executed, cause the one or more processors to: 
check for the second packet loss experienced by the second client device by sending a query to the second client device, the query including a request for information regarding an application running The network device may transmit its unique identifier to a server, such as a cloud network server. In some embodiments, the unique identifier sent by the network device may be used to determine information relating to the network device (e.g., MAC address, serial number, or the like), and an access device may send its own unique identifier that can be used to determine information relating to the access device (e.g., MAC address, serial number, application unique identifier, or the like”; [0116] provides “To obtain the most updated status data of devices within network 500, cloud network 114 may, upon receiving a request for status data related to network devices 502 and 504, transmit/send a communication 532 (e.g. request, query, etc.) for such status data to network devices 502 and 504 via gateway 110”).  Motivation to combine provided with reference to claim 10.

Regarding claim 13, the system of claim 9, wherein the address of the network device is a media access control (MAC) address (Pathuri [0080]).  Motivation to combine provided with reference to claim 10.

Regarding claim 16, this claim contains limitations found within that of claim 10, and the same rationale of rejection applies, where applicable.

Regarding claim 17, this claim contains limitations found within that of claim 11, and the same rationale of rejection applies, where applicable.

Regarding claim 18, this claim contains limitations found within that of claim 12, and the same rationale of rejection applies, where applicable.


Regarding claim 22, the method of claim 21, wherein the connectivity details include an indication of whether the network device is connected to the first client device via a wired connection or a wireless connection (Pathuri [0048]).  Motivation to combine provided with reference to claim 10.

Regarding claim 23, the method of claim 21, wherein the connectivity details include registration information of the first client device, the registration information related to the network connection (Pathuri [0073] provides “…services provided by the cloud network 114 may include a host of services that are made available to users of the cloud infrastructure system on demand, such as registration and access control of network devices 102, 104, 106”).  Motivation to combine provided with reference to claim 10.

Regarding claim 26, the method of claim 21, further comprising: sending a query to a second client device to check for a second packet loss experienced by the second client device, wherein the second client device is coupled to the network device via a second network connection (Pathuri [0097] provides wherein a status can indicate connectivity strength; [0116] provides “To obtain the most updated status data of devices within network 500, cloud network 114 may, upon receiving a request for status data related to network devices 502 and 504, transmit/send a communication 532 (e.g. request, query, etc.) for such status data to network devices 502 and 504 via gateway 110”). Motivation to combine provided with reference to claim 10.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 2019/0028560), in view of Chari et al (US 2004/0143678), in view of Gubbi et al (US 2005/0262241), in view of Pathuri et al (US 2016/0165651), further in view of May el at (US 2014/0362719).

Regarding claim 27, the method of claim 26, Holland-Chari-Gubbi-Pathuri does not explicitly teach wherein the determining the potential cause of the first packet loss is based at least in part on receiving a response to the query sent to the second client device. 
However, in a similar field of endeavor, May teaches wherein the determining the potential cause of the first packet loss is based at least in part on receiving a response to the query sent to the second client device ([0027] provides “…a method of locating packet loss in data traffic across a gateway device connecting a first and a second networks, including the following steps: [0028] a first network device attached to the first network sending a first query to the gateway device, requesting a first information about the status of a data counter provided in the gateway device; [0029] the first network device receiving the requested information; [0030] the first network device transmitting a request to a second network device attached to the second network, triggering the second network device to send a defined amount of data…the first network device providing an indication that data loss in the first network was detected”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of querying devices to get an understanding of the network performance, at taught by May in the system taught by Holland-Gubbi- Pathuri, for detecting misbehaving devices (May [0015]).

Regarding claim 28, the method of claim 26, further comprising: receiving a response to the query from the second client device; and differentiating whether the potential cause of the first packet a method of locating packet loss in data traffic across a gateway device connecting a first and a second networks, including the following steps: [0028] a first network device attached to the first network sending a first query to the gateway device, requesting a first information about the status of a data counter provided in the gateway device; [0029] the first network device receiving the requested information; [0030] the first network device transmitting a request to a second network device attached to the second network, triggering the second network device to send a defined amount of data…the first network device providing an indication that data loss in the first network was detected”). Motivation to combine provided with reference to claim 27.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/               Examiner, Art Unit 2459              

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459